

115 HR 4480 IH: Exploring the Future of Work Act
U.S. House of Representatives
2017-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4480IN THE HOUSE OF REPRESENTATIVESNovember 29, 2017Mr. Kind (for himself, Mr. Schweikert, Mr. Foster, Mr. Meehan, Mr. Kilmer, Mr. Franks of Arizona, Mr. Himes, Mr. Meadows, Mr. Soto, and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide for a study by the National Academies on workplace challenges.
	
 1.Short titleThis Act may be cited as the Exploring the Future of Work Act. 2.National Academies study on worker displacement due to technological innovation (a)In generalThe Secretary of Labor shall enter into an arrangement with the National Academies to conduct a study of shifting workforce industry challenges and opportunities related to the displacement of United States workers due to technological innovation. Such study shall—
 (1)assess demographic, training, technology, and workforce needs; (2)identify industry sectors likely to be significantly impacted by automation; and
 (3)provide recommendations for policy solutions. (b)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary shall submit to Congress and make publicly available a report on the results of the study described in subsection (a).
			